                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

HECTOR MARTINEZ                                 §

VS.                                             §                CIVIL ACTION NO. 1:17cv203

RACHEL CHAPA                                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Hector Martinez, proceeding pro se, filed the above-styled petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241.      The court previously referred this matter to the

Honorable Zack Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C.

§ 636 and applicable orders of this court.

       The respondent filed a motion for summary judgment. The Magistrate Judge has submitted

a Report and Recommendation of United States Magistrate Judge recommending the motion be

granted and the petition denied pursuant to Federal Rule of Civil Procedure 56.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. The motion for

summary judgment is GRANTED. A final judgment shall be entered in accordance with the

recommendation of the Magistrate Judge.


       So ORDERED and SIGNED January 3, 2019.


                                                ____________________
                                                 Ron Clark
                                                 Senior District Judge
